Brainard, J.
It appears from the case, as stated, that Elizabeth Archer was born in Hebron, where her father had a settlement, and where her own settlement must remain, until she acquired another, either in right of her father, in her own right, or by marriage. It further appears, that at the age of about twenty, she removed, with her father as part of his family, to the town of Colchester, where from the year 1795, she continued to reside with her father, as part of his family, until the 1st day of Decemcer, 1806 ; and that she still continued to reside in Colchester, in her own right, from that time until the 13th day of November, 1813, during which time she supported herself, except what supplies she received from the town of Hebron. Upon these facts I am of opinion, that she acquired a settlement, in her own right, in the town of Colchester.
The case further states, that on the 13th day of November, 1813, she married Thomas Underwood, a foreigner, who neither then had, nor has ever since gained, a settlement in this state. By this marriage her settlement was not changed. It remained as it was.
The case further states, that the children, the paupers, were born in Colchester. Where the father has no settlement, the settlement of the children follows that of the mother.
The advancements made by the town of Hebron, to Elizabeth, the mother, can have no effect. They were made either on her individual credit, or on the funds in the hands of the select-men, or were gratuitously advanced.
I would, therefore, advise, that judgment be rendered for the defendants.
The other Judges were of the same opinion.
Judgment for defendants.